Title: To Alexander Hamilton from William Vans Murray, 8 May 1793
From: Murray, William Vans
To: Hamilton, Alexander


Cambridge, Dorset, E. S. Maryland.8. May. 1793.
Dear Sir,
A little event has taken place here which must be my apology for intruding on you.
A report circulated here that a prize taken from british subjects at sea by a french privateer has actually past this town (on Choptank) under the command of a citizen of this District. This took place on the 3d or 4th inst. I sent an express to Oxford to Col. Banning of that port to inform him of the circumstance with the substance of the treaty of commerce on the point. He came hither & we went on board. The Captn. show’d a power signed by a certain Baptst. Ferey, (with a recital of Ferey’s commission from the French Republic), authorising “Citizen Hooper” (that is the Capt’s. Name) to carry the prize into the nearest port. The spirit & letter of the 17th. article of the Commercial Treaty seemed the best ground—& Col. Banning not thinking this power A Commission in the hands of a Citizen sufficient to protect the prize with the U.S.—Seized the Vessel. In the mean time by the same express I wrote to Mr. Paca the Judge of the District. In so retired a situation where no light flows from reciprocated opinions I had no clue but the treaty—strictly to be construed by the spirit of the Proclamation & the essential principles of good faith in Neutrality—but being the only member on the spot & finding people imagined I ought to do something, I hazarded this step as the most decisive & exemplary. It has given, I believe complete satisfaction, as the public here are with the Proclamation & though friendly to the French Revolution, decided friends & supporters of Neutrality.
You will pardon me, Sir, when I suggest the idea that some leading impression, by way of official communication perhaps will be found convenient, from the High Departments of the Executive to the Officers of ports &c. We had not a man in the county who could lawfully enter on board the prize till Banning (who is a very excellent officer) came from another county which is divided from this (Dorsset) by a river as wide as the Delaware off Wilmington. So extremely naked is the body of the Federal Govt. so wanting in not only cloathing, but in limbs.
I will observe the paper purporting to be a commission wh. by way of recital preceded Hooper’s authority, was not signed by any name of the Executive Council of France—& that it struck me that though Hooper might have been a french officer on the ocean his arrival in his own country, then under the obligation of Neutrality, would instantly divest him of any power from the French to act contrary to the declared rights of Neutrality within the Dominions of the U.S.—& that a prize lawfully taken if sent without a commission & unlawfully into a neutral country became subject to all the rights of Dominion (as protection) inherent in the neutral State.
Whatever you communicate will be considered as confidential & will not be made use of as anticipating opinions which time & policy might undermine. Hooper means to go down the bay to order the privateers to send their prizes to the Islands. He is suspected to own a share of the privateer which took the prize. Two of the crew (prisioners!) had left the schooner before we reached her. She was from N. Providence to Philada. Captn. Tucker commander. I am respectfully & with sincere esteem Dear Sr. Yrs.
W. V. Murray.
N B: Hooper came from Charles Town—so did the privateer. The privateer was, it is by every body understood, fitted out there! & was sold by Hooper to the french he retaining a share—so is the report. He is much alarmed—is an ignorant young man—& declares that the great men of Charles Town led him to error & particularly the Governor: which is incredible. He says a great number have fitted out there & will be.
